Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 5, and 6 have been amended and claims 7-9 have been added; as a result claims 1-9 are currently pending in the present application, with claims 1, 5, and 6 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 June 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 22 November 2021, with respect to the objection to the specification, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 9-11, filed 22 November 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-6, along with accompanying amendments received on the same date, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-6 has been withdrawn. 
Claim Interpretation
Resolution is being interpreted as the number of pixels in an image (e.g., 1024 x 768).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or reasonably suggest each and every claimed limitation as set forth in claims 1, 5, and 6. As an example, with respect to claim 1, when considered as a whole, the prior art of record does not teach or reasonably suggest. converting the plurality of 2D images into a plurality .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613